SUBJECT TO COMPLETION Preliminary Prospectus dated October 17, 2011 PROSPECTUS Class A, C and Y December 30, 2011 Class (Ticker) Calvert Strategic Income Fund A () C () Y () A registration statement for Calvert Strategic Income Fund has been filed with the U.S. Securities and Exchange Commission but has not yet become effective. The information in this prospectus is not complete and may be changed. Shares of Calvert Strategic Income Fund may not be sold until the registration statement is effective. This prospectus is not an offer to sell shares of the Fund and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. These securities have not been approved or disapproved by the Securities and Exchange Commission (“SEC”) or any State Securities Commission, and neither the SEC nor any State Securities Commission has determined that this Prospectus is accurate or adequate. Any representation to the contrary is a criminal offense. Calvert Strategic Income Fund Prospectus Class A, C and Y December 30, 2011 TABLE OF CONTENTS Page FUND SUMMARY (This section summarizes Fund fees, investment strategies, risks, past performance, and purchase and sale procedures.) 4 MORE INFORMATION ON FEES AND EXPENSES (This section provides details on Fund fees and expenses.) 10 MORE INFORMATION ON INVESTMENT STRATEGIES AND RISKS (This section provides details on Fund investment strategies and risks.) 12 Portfolio Holdings 16 MANAGEMENT OF FUND INVESTMENTS (This section provides details on Fund investment managers.) 17 About Calvert 17 More Information about the Advisor and Portfolio Managers 17 Advisory Fees 17 SHAREHOLDER INFORMATION (This section provides details on how to purchase and sell Fund shares, how shares are valued, and information on dividends, distributions and taxes.) 17 How to Buy Shares 18 Getting Started – Before You Open an Account 18 Choosing a Share Class 18 Calculation of Contingent Deferred Sales Charge and Waiver of Sales Charges 20 Reduced Sales Charges 21 Reinstatement Privilege 23 Distribution and Service Fees 23 Service Fees and Arrangements with Broker/Dealers 23 How to Open an Account (Class A and C Shares) 24 How to Open an Account (Class Y Shares) 25 How Shares are Priced 25 When Your Account Will Be Credited 26 How to Sell Shares 27 Other Calvert Features/Policies (Exchanges, Market Timing Policy, etc.) 29 Dividends, Capital Gains and Taxes 32 FUND SUMMARY Calvert Income Funds CALVERT STRATEGIC INCOME FUND Class (Ticker): A () C () Y () INVESTMENT OBJECTIVE The Fund seeks to maximize absolute return, to the extent consistent with preservation of capital. This objective may be changed by the Fund’s Board of Trustees without shareholder approval. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Calvert non-money market mutual funds. More information about these and other discounts is available from your financial professional and under “Choosing a Share Class” on page and “Reduced Sales Charges” on page of this Prospectus, and under “Method of Distribution” on page of the Fund’s Statement of Additional Information (“SAI”). Shareholder Fees (fees paid directly from your investment) Class A Class C Class Y Maximum sales charge (load) on purchases (as a % of offering price) 3.75% None None Maximum deferred sales charge (load) (as a % of amount purchased or redeemed, whichever is lower) 1 None 1.00% None Redemption fee (as a % of amount redeemed or exchanged within 30 days of purchase) 2.00% 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Class A Class C Class Y Management fees 0.70% 0.70% 0.70% Distribution and service (12b-1) fees 0.25% 1.00% None Other expenses 1.58% 2.85% 4.01% Total annual fund operating expenses 2.53% 4.55% 4.71% Less fee waiver and/or expense reimbursement 2 (1.13%) (2.15%) (3.56%) Net expenses 1.40% 2.40% 1.15% 1 The contingent deferred sales charge reduces over time. 2 Calvert has agreed to contractually limit direct net annual fund operating expenses for Class A, Class C and Class Y through January 31, 2013. Direct net operating expenses will not exceed 1.40% for Class A, 2.40% for Class C and 1.15% for Class Y.
